DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-12 are pending.

Claim Objections
Claim 3 is objected to because of the following informalities:  
Claim 3, line 3 recites “a profiled portion the inner” change to --a profiled portion of the inner--.
Claim 6 (depending on claim 1), line 1 recites “wherein the first contacting portion”, the claim is indefinite as “a first contacting portion” was initially defined in claim 5, line 2. Change Claim 6 to depend on claim 5.
Claim 12 (depending on claim 11), line 1 recites “a radially symmetric shape with respect to the central axis”, the claim is indefinite as “a central axis” was initially defined in claim 11, line 2. Change Claim 12 to depend on claim 11.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-12 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Kidane et al. (EP 3772141).
With respect to Claim 1:   
Kidane discloses a connector assembly (FIG. 1, 1000) for connecting a cable to an electrical component, comprising: 
a plug unit (FIG. 1, 200) having a first plug end (FIG. 1, see notation); and 
a mating plug unit (FIG. 1, 100) having a second plug end (FIG. 1, see notation), the mating plug unit (FIG. 1, 200) being connectable to the plug unit (FIG. 1, 100), the plug unit (FIG. 1, 200) and the mating plug unit (FIG. 1, 100) each having an outer conductor element (FIG. 1; 106, 206), an insulator element (FIG. 1; 102, 216) and an inner conductor element (FIG. 1; 104, 204), wherein: 
the insulator element (FIG. 1; 102, 216) is in each case disposed within the outer conductor element (FIG. 1; 106, 206) and includes an inner conductor channel (FIG. 1, see notation) in which the inner conductor element (FIG. 1; 104, 204) is disposed, 
the insulator element (FIG. 1, 216) of the plug unit (FIG. 1, 200) forms, at least partially, a plug profile (FIG. 1, see notation shaded area) at an end (FIG. 1, see notation) facing toward the first plug end (FIG. 1, see notation), the plug profile (FIG. 1, 
the insulator element (FIG. 1, 102) of the mating plug unit (FIG. 1, 100) forms, at least partially, a mating plug profile (FIG. 1, see notation) at an end (FIG. 1, see notation) facing toward the second plug end (FIG. 1, see notation), the mating plug profile (FIG. 1, see notation) at least partially corresponding to a negative of the plug profile (FIG. 1, see notation), and 
the plug unit (200) and the mating plug unit (100) are connectable to one another in such a way that the plug profile (FIG. 1, see notation) and the mating plug profile (FIG. 1, see notation) rest against each other (FIG. 1, 300), at least in some areas (paragraph [0030], lines 4-9).
[AltContent: textbox (axis)][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: textbox (annular depression)][AltContent: roundedrect][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: textbox (funnel shape)][AltContent: connector][AltContent: textbox (1st plug end)][AltContent: textbox (mating plug profile)][AltContent: textbox (bevel)][AltContent: connector][AltContent: textbox (2nd plug end)][AltContent: connector][AltContent: textbox (profiled portion)][AltContent: connector][AltContent: textbox (depression)][AltContent: connector][AltContent: textbox (plug profile)][AltContent: textbox (projection)][AltContent: textbox (inner conductor channel)][AltContent: textbox (inner conductor channel)][AltContent: connector][AltContent: connector]
    PNG
    media_image1.png
    581
    1001
    media_image1.png
    Greyscale


With respect to Claim 2: 
Kidane discloses the connector assembly, wherein the plug profile (FIG. 1, see notation shaded area) is partially formed by the inner conductor element (FIG. 1, 204) of the plug unit (200) and/or the mating plug profile (FIG. 1, see notation) is at least partially formed by the inner conductor element (FIG. 1, 104) of the mating plug unit (100).
With respect to Claim 3: 
Kidane discloses the connector assembly, wherein the inner conductor element (FIG. 1; 104, 204) of the plug unit (200) and/or of the mating plug unit (100) have/has a profiled portion (FIG. 1, see notation) in a region of the plug profile (FIG. 1, see notation) and/or of the mating plug profile (FIG. 1, see notation) in which a profiled portion (FIG. 1, see notation) of the inner conductor element (FIG. 1, 208) has a conical, parabolic and/or bulbous shape.
With respect to Claim 4: 
Kidane discloses the connector assembly, wherein the plug profile (FIG. 1, see notation) and/or the mating plug profile (FIG. 1, see notation) have/has a bevel (FIG. 1, see notation) extending at least partially around a circumference of the inner conductor channel (FIG. 1, see notation).
With respect to Claim 5: 
Kidane discloses the connector assembly, wherein the inner conductor element (FIG. 1, 204) of the plug unit (FIG. 1, 200) includes a first contacting portion (FIG. 1, 210) projecting from the insulator element (FIG. 1, 216) of the plug unit (200) toward the first plug end (FIG. 1, see notation).
With respect to Claim 6: 
Kidane discloses the connector assembly, wherein the first contacting portion (FIG. 1, 210) is insertable into the inner conductor channel (FIG. 1, see notation) of the insulator element (FIG. 1, 114) of the mating plug unit (100) and electrically conductively connectable to a second contacting portion (FIG. 1, 110) of the inner conductor element (FIG. 1, 104) of the mating plug unit (100).
With respect to Claim 7: 
Kidane discloses the connector assembly, wherein the inner conductor element (FIG. 1, 104) of the mating plug unit (100) is set back from the end of the insulator element (FIG. 1, 116) facing toward the second plug end (FIG. 1 see notation) of the mating plug unit (100).
With respect to Claim 8: 
Kidane discloses the connector assembly, wherein the insulator element (FIG. 1, 114) of the mating plug unit (100) has a funnel shape (FIG. 1, see notation) in a region of the inner conductor channel (FIG. 1, see notation) at the end facing toward the second plug end (FIG. 1, see notation).
With respect to Claim 9: 
Kidane discloses the connector assembly, wherein the funnel shape (FIG. 1, see notation) at least partially forms the mating plug profile (FIG. 1, see notation).
With respect to Claim 10: 
Kidane discloses the connector assembly, wherein the plug profile (FIG. 1, see notation) or the mating plug profile (FIG. 1, see notation) has an annular depression 
With respect to Claim 11: 
Kidane discloses the connector assembly, wherein the outer conductor element (FIG. 1, 206), the insulator element (FIG. 1, 216) and the inner conductor element (FIG. 1, 204) of the plug unit (200) and/or the outer conductor element (FIG. 1, 106), the insulator element (FIG. 1, 102) and the inner conductor element (FIG. 1, 104) of the mating plug unit (100) are arranged coaxially ([0030], lines 3-4) with respect to one another and have a common central axis (FIG. 1, see notation).
With respect to Claim 12: 
Kidane discloses the connector assembly, wherein the plug profile (FIG. 1, see notation) and/or the mating plug profile (FIG. 1, see notation) have/has a concentric shape and/or a radially symmetric shape with respect to the central axis (FIG. 1, see notation).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER G. LEIGH whose telephone number is (571)270-0672. The examiner can normally be reached Monday - Friday, 7:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABDULLAH A. RIYAMI can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER G LEIGH/Examiner, Art Unit 2831